
	

113 S1054 IS: Gold Butte National Conservation Area Act
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1054
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Reid introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Gold Butte National Conservation Area in
		  Clark County, Nevada in order to conserve, protect, and enhance the cultural,
		  archaeological, natural, wilderness, scientific, geological, historical,
		  biological, wildlife, educational, and scenic resources of the area, to
		  designate wilderness areas, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Gold Butte National
			 Conservation Area Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					TITLE I—Gold Butte National Conservation Area
					Sec. 101. Establishment of Gold Butte National Conservation
				Area.
					Sec. 102. Management of Conservation Area.
					Sec. 103. General provisions.
					Sec. 104. Gold Butte National Conservation Area Advisory
				Council.
					TITLE II—Designation of wilderness areas in Clark County,
				Nevada
					Sec. 201. Findings.
					Sec. 202. Additions to National Wilderness Preservation
				System.
					Sec. 203. Administration.
					Sec. 204. Adjacent management.
					Sec. 205. Military, law enforcement, and emergency
				overflights.
					Sec. 206. Release of wilderness study areas.
					Sec. 207. Native American cultural and religious
				uses.
					Sec. 208. Wildlife management.
					Sec. 209. Wildfire, insect, and disease management.
					Sec. 210. Climatological data collection.
					Sec. 211. National Park System land.
					TITLE III—General provisions
					Sec. 301. Relationship to Clark County Multi-Species Habitat
				Conservation Plan.
					Sec. 302. Visitor center, research, and
				interpretation.
					Sec. 303. Termination of withdrawal of Bureau of Land
				Management land.
				
			2.FindingsCongress finds that—
			(1)the public land
			 in southeastern Nevada generally known as Gold Butte is
			 recognized for outstanding—
				(A)scenic
			 values;
				(B)natural
			 resources, including critical habitat, sensitive species, wildlife, desert
			 tortoise habitat, and geology;
				(C)historic
			 resources, including historic mining, ranching and other western cultures, and
			 pioneer activities; and
				(D)cultural
			 resources, including evidence of prehistoric habitation and rock art;
				(2)Gold Butte has
			 become a destination for diverse recreation opportunities, including camping,
			 hiking, hunting, motorized recreation, and sightseeing;
			(3)Gold Butte draws
			 visitors from throughout the United States;
			(4)Gold Butte
			 provides important economic benefits to Mesquite and other nearby
			 communities;
			(5)inclusion of the
			 Gold Butte National Conservation Area in the National Landscape Conservation
			 System would provide increased opportunities for—
				(A)interpretation of
			 the diverse values of the area for the visiting public; and
				(B)education and
			 community outreach in the region; and
				(6)designation of
			 Gold Butte as a National Conservation Area will permanently protect the scenic,
			 biological, natural, historical, scientific, paleontological, recreational,
			 ecological, wilderness, and cultural resources within the area.
			3.DefinitionsIn this Act:
			(1)Advisory
			 councilThe term Advisory Council means the Gold
			 Butte National Conservation Area Advisory Council established under section
			 104(a).
			(2)Conservation
			 areaThe term Conservation Area means the Gold Butte
			 National Conservation Area established by section 101(a).
			(3)CountyThe
			 term County means Clark County, Nevada.
			(4)Designated
			 routeThe term designated route means a road that is
			 designated as open by the Route Designations for Selected Areas of Critical
			 Environmental Concern Located in the Northeast Portion of the Las Vegas BLM
			 District Environmental Assessment, NV–052–2006–0433.
			(5)Management
			 planThe term management plan means the management
			 plan for the Conservation Area developed under section 102(b).
			(6)MapThe
			 term Map means the map entitled Gold Butte National
			 Conservation Area and dated May 23, 2013.
			(7)Public
			 landThe term public land has the meaning given the
			 term public lands in section 103 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1702).
			(8)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(9)StateThe
			 term State means the State of Nevada.
			(10)Wilderness
			 areaThe term wilderness area means a wilderness
			 areas designated by section 202(a).
			IGold
			 Butte National Conservation Area
			101.Establishment
			 of Gold Butte National Conservation Area
				(a)EstablishmentThere
			 is established the Gold Butte National Conservation Area in the State.
				(b)Area
			 includedThe Conservation Area shall consist of approximately
			 348,515 acres of public land administered by the Bureau of Land Management in
			 the County, as generally depicted on the Map.
				(c)Map and legal
			 description
					(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file a map and legal description of the
			 Conservation Area with the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate.
					(2)EffectThe
			 map and legal description prepared under paragraph (1) shall have the same
			 force and effect as if included in this title, except that the Secretary may
			 correct minor errors in the map or legal description.
					(3)Public
			 availabilityA copy of the map and legal description shall be on
			 file and available for public inspection in the appropriate offices of the
			 Bureau of Land Management and the National Park Service.
					102.Management of
			 Conservation Area
				(a)PurposesIn
			 accordance with this title, the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1701 et seq.), and other applicable laws, the Secretary shall manage
			 the Conservation Area in a manner that conserves, protects, and enhances the
			 scenic, biological, natural, historical, scientific, paleontological,
			 recreational, ecological, wilderness, and cultural resources of the
			 Conservation Area.
				(b)Management
			 plan
					(1)Plan
			 requiredNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall develop a management plan for the long-term
			 protection and management of the Conservation Area.
					(2)ConsultationThe
			 Secretary shall prepare the management plan in consultation with the State,
			 local and tribal government entities, the Advisory Council, and the
			 public.
					(3)RequirementsThe
			 management plan shall—
						(A)describe the
			 appropriate uses and management of the Conservation Area; and
						(B)include a
			 recommendation on interpretive and educational materials regarding the cultural
			 and biological resources of the region within which the Conservation Area is
			 located.
						(4)Incorporation
			 of route designationsThe management plan shall incorporate the
			 decisions in the Route Designations for Selected Areas of Critical
			 Environmental Concern Located in the Northeast Portion of the Las Vegas BLM
			 District Environmental Assessment, NV–052–2006–0433.
					(c)UsesThe
			 Secretary shall allow only such uses of the Conservation Area that the
			 Secretary determines would further the purpose of the Conservation Area
			 described in subsection (a).
				(d)Incorporation
			 of acquired land and interestsAny land or interests in land
			 located within the boundary of the Conservation Area that is acquired by the
			 United States after the date of enactment of this Act shall become part of the
			 Conservation Area and be managed as provided in subsection (a).
				(e)Motorized
			 vehicles
					(1)In
			 generalExcept in cases in which motorized vehicles are needed
			 for administrative purposes or to respond to an emergency, the use of motorized
			 vehicles shall be permitted only on designated routes.
					(2)Monitoring and
			 evaluationThe Secretary shall annually—
						(A)assess the
			 effects of the use of motorized vehicles on designated routes; and
						(B)in consultation
			 with the Nevada Department of Wildlife, assess the effects of designated routes
			 on wildlife and wildlife habitat to minimize environmental impacts and prevent
			 damage to cultural and historical resources from the use of designated
			 routes.
						(3)Management
						(A)In
			 generalThe Secretary shall manage designated routes in a manner
			 that—
							(i)is
			 consistent with motorized and mechanized use of the designated routes that is
			 authorized on the date of the enactment of this Act;
							(ii)ensures the
			 safety of the people that use the designated routes;
							(iii)does not damage
			 sensitive habitat or cultural or historical resources; and
							(iv)provides for
			 adaptive management of resources and restoration of damaged habitat or
			 resources.
							(B)Rerouting
							(i)In
			 generalA designated route may be temporarily closed or rerouted
			 if the Secretary, in consultation with the State, the County, and the Advisory
			 Council, subject to subparagraph (C), determines that—
								(I)the designated
			 route is having an adverse impact on—
									(aa)sensitive
			 habitat;
									(bb)natural
			 resources;
									(cc)cultural
			 resources; or
									(dd)historical
			 resources;
									(II)the designated
			 route threatens public safety;
								(III)temporary
			 closure of the designated route is necessary to repair—
									(aa)the
			 designated route; or
									(bb)resource damage;
			 or
									(IV)modification of
			 the designated route would not significantly affect access within the
			 Conservation Area.
								(ii)PriorityIf
			 the Secretary determines that the rerouting of a designated route is necessary
			 under clause (i), the Secretary may give priority to existing roads designated
			 as closed.
							(iii)DurationA
			 designated route that is temporarily closed under clause (i) shall remain
			 closed only until the date on which the resource or public safety issue that
			 led to the temporary closure has been resolved.
							(C)NoticeThe
			 Secretary shall provide information to the public regarding any designated
			 routes that are open, have been rerouted, or are temporarily closed
			 through—
							(i)use
			 of appropriate signage within the Conservation Area; and
							(ii)the distribution
			 of maps, safety education materials, law enforcement, and other information
			 considered to be appropriate by the Secretary.
							(4)No effect on
			 non-Federal land or interests in non-Federal landNothing in this
			 section affects ownership, management, or other rights relating to non-Federal
			 land or interests in non-Federal land.
					(5)Map on
			 fileThe Secretary shall keep a current map on file at the
			 appropriate offices of the Bureau of Land Management.
					(6)Road
			 constructionExcept as necessary for administrative purposes or
			 to respond to an emergency, the Secretary shall not construct any permanent or
			 temporary road within the Conservation Area after the date of enactment of this
			 Act.
					(f)National
			 landscape conservation systemThe Conservation Area shall be
			 administered as a component of the National Landscape Conservation
			 System.
				(g)Hunting,
			 fishing, and trappingNothing in this title affects the
			 jurisdiction of the State with respect to fish and wildlife, including hunting,
			 fishing, and trapping in the Conservation Area.
				103.General
			 provisions
				(a)No buffer
			 zones
					(1)In
			 generalThe establishment of the Conservation Area shall not
			 create an express or implied protective perimeter or buffer zone around the
			 Conservation Area.
					(2)Private
			 landIf the use of, or conduct of an activity on, private land
			 that shares a boundary with the Conservation Area is consistent with applicable
			 law, nothing in this title concerning the establishment of the Conservation
			 Area prohibits or limits the use or conduct of the activity.
					(b)WithdrawalsSubject
			 to valid existing rights, all public land within the Conservation Area,
			 including any land or interest in land that is acquired by the United States
			 within the Conservation Area after the date of enactment of this Act, is
			 withdrawn from—
					(1)entry,
			 appropriation or disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
					(c)Special
			 management areas
					(1)In
			 generalThe establishment of the Conservation Area shall not
			 affect the management status of any area within the boundary of the
			 Conservation Area that is protected under the Clark County Multi-Species
			 Habitat Conservation Plan.
					(2)Conflict of
			 lawsIf there is a conflict between the laws applicable to an
			 area described in paragraph (1) and this title, the more restrictive provision
			 shall control.
					104.Gold Butte
			 National Conservation Area Advisory Council
				(a)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall establish an advisory council, to be known as the Gold Butte
			 National Conservation Area Advisory Council.
				(b)DutiesThe
			 Advisory Council shall advise the Secretary with respect to the preparation and
			 implementation of the management plan.
				(c)Applicable
			 lawThe Advisory Council shall be subject to—
					(1)the Federal
			 Advisory Committee Act (5 U.S.C. App.); and
					(2)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
					(d)Members
					(1)In
			 generalThe Advisory Council shall include 13 members to be
			 appointed by the Secretary, of whom, to the extent practicable—
						(A)4 members shall
			 be appointed after considering the recommendations of the Mesquite, Nevada,
			 City Council;
						(B)1 member shall be
			 appointed after considering the recommendations of the Bunkerville, Nevada,
			 Town Advisory Board;
						(C)1 member shall be
			 appointed after considering the recommendations of the Moapa Valley, Nevada,
			 Town Advisory Board;
						(D)1 member shall be
			 appointed after considering the recommendations of the Moapa, Nevada, Town
			 Advisory Board;
						(E)1 member shall be
			 appointed after considering the recommendations of the Moapa Band of Paiutes
			 Tribal Council; and
						(F)5 at-large
			 members from the County shall be appointed after considering the
			 recommendations of the County Commission.
						(2)Special
			 appointment considerationsThe at-large members appointed under
			 paragraph (1)(F) shall have backgrounds that reflect—
						(A)the purposes for
			 which the Conservation Area was established; and
						(B)the interests of
			 persons affected by the planning and management of the Conservation
			 Area.
						(3)RepresentationThe
			 Secretary shall ensure that the membership of the Advisory Council is fairly
			 balanced in terms of the points of view represented and the functions to be
			 performed by the Advisory Council.
					(4)Initial
			 appointmentNot later than 180 days after the date of enactment
			 of this Act, the Secretary shall appoint the initial members of the Advisory
			 Council in accordance with paragraph (1).
					(e)Duties of the
			 advisory councilThe Advisory Council shall advise the Secretary
			 with respect to the preparation and implementation of the management plan,
			 including budgetary matters relating to the Conservation Area.
				(f)CompensationMembers
			 of the Advisory Council shall receive no compensation for serving on the
			 Advisory Council.
				(g)Chairperson
					(1)In
			 generalThe Advisory Council shall elect a Chairperson from among
			 the members of the Advisory Council.
					(2)TermThe
			 term of the Chairperson shall be 3 years.
					(h)Term of
			 members
					(1)In
			 generalThe term of a member of the Advisory Council shall be 3
			 years.
					(2)SuccessorsNotwithstanding
			 the expiration of a 3-year term of a member of the Advisory Council, a member
			 may continue to serve on the Advisory Council until a successor is
			 appointed.
					(i)Vacancies
					(1)In
			 generalA vacancy on the Advisory Council shall be filled in the
			 same manner in which the original appointment was made.
					(2)Appointment for
			 remainder of termA member appointed to fill a vacancy on the
			 Advisory Council shall serve for the remainder of the term for which the
			 predecessor was appointed.
					(j)TerminationThe
			 Advisory Council shall terminate not later than 3 years after the date on which
			 the final version of the management plan is published.
				IIDesignation of
			 wilderness areas in Clark County, Nevada
			201.FindingsCongress finds that—
				(1)public land
			 administered by the Bureau of Land Management, Bureau of Reclamation, and
			 National Park Service in the County contains unique and spectacular natural,
			 cultural, and historical resources, including—
					(A)priceless habitat
			 for numerous species of plants and wildlife;
					(B)thousands of
			 acres of land that remain in a natural state; and
					(C)numerous sites
			 containing significant cultural and historical artifacts; and
					(2)continued
			 preservation of the public land would benefit the County and all of the United
			 States by—
					(A)ensuring the
			 conservation of ecologically diverse habitat;
					(B)protecting
			 prehistoric cultural resources;
					(C)conserving
			 primitive recreational resources; and
					(D)protecting air
			 and water quality.
					202.Additions to
			 National Wilderness Preservation System
				(a)AdditionsIn
			 furtherance of the Wilderness Act (16 U.S.C. 1131 et seq.), the following
			 public land administered by the National Park Service or the Bureau of Land
			 Management in the County is designated as wilderness and as components of the
			 National Wilderness Preservation System:
					(1)Virgin peak
			 wildernessCertain public land managed by the Bureau of Land
			 Management, comprising approximately 18,296 acres, as generally depicted on the
			 Map, which shall be known as the Virgin Peak Wilderness.
					(2)Black ridge
			 wildernessCertain public land managed by the Bureau of Land
			 Management, comprising approximately 18,192 acres, as generally depicted on the
			 Map, which shall be known as the Black Ridge Wilderness.
					(3)Bitter ridge
			 north wildernessCertain public land managed by the Bureau of
			 Land Management comprising approximately 15,114 acres, as generally depicted on
			 the Map, which shall be known as the Bitter Ridge North
			 Wilderness.
					(4)Bitter ridge
			 south wildernessCertain public land managed by the Bureau of
			 Land Management, comprising approximately 12,646 acres, as generally depicted
			 on the Map, which shall be known as the Bitter Ridge
			 Wilderness.
					(5)Billy goat peak
			 wildernessCertain public land managed by the Bureau of Land
			 Management, comprising approximately 30,460 acres, as generally depicted on the
			 Map, which shall be known as the Billy Goat Peak
			 Wilderness.
					(6)Million hills
			 wildernessCertain public land managed by the Bureau of Land
			 Management, comprising approximately 24,818 acres, as generally depicted on the
			 Map, which shall be known as the Million Hills
			 Wilderness.
					(7)Overton
			 wildernessCertain Federal land within the Lake Mead National
			 Recreation Area, comprising approximately 23,227 acres, as generally depicted
			 on the Map, which shall be known as the Overton
			 Wilderness.
					(8)Twin springs
			 wildernessCertain Federal land within the Lake Mead National
			 Recreation Area, comprising approximately 9,684 acres, as generally depicted on
			 the Map, which shall be known as the Twin Springs
			 Wilderness.
					(9)Scanlon wash
			 wildernessCertain Federal land within the Lake Mead National
			 Recreation Area, comprising approximately 22,826 acres, as generally depicted
			 on the Map, which shall be known as the Scanlon Wash
			 Wilderness.
					(10)Hiller
			 mountains wildernessCertain Federal land within the Lake Mead
			 National Recreation Area, comprising approximately 14,832 acres, as generally
			 depicted on the Map, which shall be known as the Hiller Mountains
			 Wilderness.
					(11)Hell's kitchen
			 wildernessCertain Federal land within the Lake Mead National
			 Recreation Area, comprising approximately 12,439 acres, as generally depicted
			 on the Map, which shall be known as the Hell's Kitchen
			 Wilderness.
					(12)Indian hills
			 wildernessCertain Federal land within the Lake Mead National
			 Recreation Area, comprising approximately 8,955 acres, as generally depicted on
			 the Map, which shall be known as the Indian Hills
			 Wilderness.
					(13)Lime canyon
			 wilderness additionsCertain public land managed by the Bureau of
			 Land Management, comprising approximately 10,069 acres, as generally depicted
			 on the Map, which is incorporated in, and shall be managed as part of, the
			 Lime Canyon Wilderness designated by section 202(a)(9) of the
			 Clark County Conservation of Public Land and Natural Resources Act of 2002 (16
			 U.S.C. 1132 note; Public Law 107–282).
					(b)National
			 landscape conservation systemThe wilderness areas administered
			 by the Bureau of Land Management shall be administered as components of the
			 National Landscape Conservation System.
				(c)Road
			 offsetThe boundary of any portion of a wilderness area that is
			 bordered by a road shall be at least 100 feet away from the centerline of the
			 road so as not to interfere with public access.
				(d)Lake
			 offsetThe boundary of any portion of a wilderness area that is
			 bordered by Lake Mead or the Colorado River shall be 300 feet inland from the
			 high water line.
				(e)Map and legal
			 description
					(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file a map and legal description of each
			 wilderness area with the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate.
					(2)EffectEach
			 map and legal description under paragraph (1) shall have the same force and
			 effect as if included in this title, except that the Secretary may correct
			 clerical and typographical errors in the map or legal description.
					(3)AvailabilityEach
			 map and legal description under paragraph (1) shall be on file and available
			 for public inspection in the appropriate offices of the Bureau of Land
			 Management and the National Park Service.
					203.Administration
				(a)ManagementSubject
			 to valid existing rights, the wilderness areas shall be administered by the
			 Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.),
			 except that—
					(1)any reference in
			 that Act to the effective date of that Act shall be considered to be a
			 reference to the date of enactment of this Act; and
					(2)any reference in
			 that Act to the Secretary of Agriculture shall be considered to be a reference
			 to the Secretary.
					(b)Incorporation
			 of acquired land and interestsAny land or interest in land
			 within the boundaries of a wilderness area that is acquired by the United
			 States after the date of enactment of this Act shall be added to, and
			 administered as part of, the wilderness area within which the acquired land or
			 interest is located.
				(c)Water
			 rights
					(1)FindingsCongress
			 finds that—
						(A)the land
			 designated as a wilderness area—
							(i)is
			 within the Mojave Desert;
							(ii)is
			 arid in nature; and
							(iii)includes
			 ephemeral streams;
							(B)the hydrology of
			 the land designated as a wilderness area is locally characterized by complex
			 flow patterns and alluvial fans with impermanent channels;
						(C)the subsurface
			 hydrogeology of the region within which the land designated as a wilderness
			 area is located is characterized by ground water subject to local and regional
			 flow gradients and artesian aquifers;
						(D)the land
			 designated as a wilderness area is generally not suitable for use or
			 development of new water resource facilities;
						(E)there are no
			 actual or proposed water resource facilities and no opportunities for
			 diversion, storage, or other uses of water occurring outside the land
			 designated as a wilderness area that would adversely affect the wilderness or
			 other values of the land; and
						(F)because of the
			 unique nature and hydrology of the desert land designated as a wilderness area
			 and the existence of the Clark County Multi-Species Habitat Conservation Plan,
			 it is possible to provide for proper management and protection of the
			 wilderness, perennial springs, and other values of the land in ways different
			 than the methods used in other laws.
						(2)Statutory
			 construction
						(A)No
			 reservationNothing in this title constitutes an express or
			 implied reservation by the United States of any water or water rights with
			 respect to the land designated as a wilderness area.
						(B)State
			 rightsNothing in this title affects any water rights in the
			 State existing on the date of enactment of this Act, including any water rights
			 held by the United States.
						(C)No
			 precedentNothing in this subsection establishes a precedent with
			 regard to any future wilderness designations.
						(D)No effect on
			 compactsNothing in this title limits, alters, modifies, or
			 amends any of the interstate compacts or equitable apportionment decrees that
			 apportion water among and between the State and other States.
						(E)Clark county
			 multi-species habitat conservation planNothing in this title
			 limits, alters, modifies, or amends the Clark County Multi-Species Habitat
			 Conservation Plan with respect to the land designated as a wilderness area,
			 including specific management actions for the conservation of perennial
			 springs.
						(3)Nevada water
			 lawThe Secretary shall follow the procedural and substantive
			 requirements of State law in order to obtain and hold any water rights not in
			 existence on the date of enactment of this Act with respect to the land
			 designated as a wilderness area.
					(4)New
			 projects
						(A)Definition
							(i)In
			 generalIn this paragraph, the term water resource
			 facility means irrigation and pumping facilities, reservoirs, water
			 conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower
			 projects, and transmission and other ancillary facilities, and other water
			 diversion, storage, and carriage structures.
							(ii)ExclusionIn
			 this paragraph, the term water resource facility does not
			 include wildlife guzzlers.
							(B)No licenses or
			 permitsExcept as otherwise provided in this title, on and after
			 the date of enactment of this Act, neither the President nor any other officer,
			 employee, or agent of the United States shall fund, assist, authorize, or issue
			 a license or permit for the development of any new water resource facility
			 within the land designated as a wilderness area.
						(d)WithdrawalSubject
			 to valid existing rights, any Federal land within the wilderness areas,
			 including any land or interest in land that is acquired by the United States
			 within the Conservation Area after the date of enactment of this Act, is
			 withdrawn from—
					(1)entry,
			 appropriation, or disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
					204.Adjacent
			 management
				(a)No buffer
			 zonesCongress does not intend for the designation of land as
			 wilderness areas to lead to the creation of protective perimeters or buffer
			 zones around the wilderness areas.
				(b)Nonwilderness
			 activitiesThe fact that nonwilderness activities or uses can be
			 seen or heard from areas within a wilderness area shall not preclude the
			 conduct of those activities or uses outside the boundary of the wilderness
			 area.
				205.Military, law
			 enforcement, and emergency overflightsNothing in this Act restricts or
			 precludes—
				(1)low-level
			 overflights of military, law enforcement, or emergency medical services
			 aircraft over the area designated as wilderness by this Act, including
			 military, law enforcement, or emergency medical services overflights that can
			 be seen or heard within the wilderness area;
				(2)flight testing
			 and evaluation; or
				(3)the designation
			 or creation of new units of special use airspace, or the establishment of
			 military, law enforcement, or emergency medical services flight training
			 routes, over the wilderness area.
				206.Release of
			 wilderness study areas
				(a)FindingCongress
			 finds that, for the purposes of section 603 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1782), the Bureau of Land Management land in
			 any portion of the wilderness study areas located within the Conservation Area
			 not designated as a wilderness area has been adequately studied for wilderness
			 designation.
				(b)ReleaseAny
			 Bureau of Land Management land described in subsection (a) that is not
			 designated as a wilderness area—
					(1)is no longer
			 subject to section 603(c) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1782(c));
					(2)shall be managed
			 in accordance with—
						(A)the land
			 management plans adopted under section 202 of that Act (43 U.S.C. 1712);
			 and
						(B)cooperative
			 conservation agreements in existence on the date of enactment of this Act;
			 and
						(3)shall be subject
			 to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
					207.Native
			 American cultural and religious usesNothing in this title diminishes—
				(1)the rights of any Indian tribe; or
				(2)tribal rights regarding access to Federal
			 land for tribal activities, including spiritual, cultural, and traditional
			 food-gathering activities.
				208.Wildlife
			 management
				(a)In
			 generalIn accordance with section 4(d)(7) of the Wilderness Act
			 (16 U.S.C. 1133(d)(7)), nothing in this title affects or diminishes the
			 jurisdiction of the State with respect to fish and wildlife management,
			 including the regulation of hunting, fishing, and trapping, in the wilderness
			 areas.
				(b)Management
			 activities
					(1)In
			 generalIn furtherance of the purposes and principles of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), management activities to maintain or
			 restore fish and wildlife populations and the habitats to support the
			 populations may be carried out within the wilderness areas, if the
			 activities—
						(A)are consistent
			 with relevant wilderness management plans; and
						(B)are carried out
			 in accordance with appropriate policies, such as those set forth in Appendix B
			 of House Report 101–405.
						(2)Use of
			 motorized vehiclesThe management activities under paragraph (1)
			 may include the occasional and temporary use of motorized vehicles, if the use,
			 as determined by the Secretary, would—
						(A)promote healthy,
			 viable, and more naturally distributed wildlife populations that would enhance
			 wilderness values; and
						(B)accomplish the
			 purposes described in subparagraph (A) with the minimum impact necessary to
			 reasonably accomplish the task.
						(c)Existing
			 activitiesConsistent with section 4(d)(1) of the Wilderness Act
			 (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies such as
			 those set forth in Appendix B of House Report 101–405, the State may continue
			 to use aircraft (including helicopters) to survey, capture, transplant,
			 monitor, and provide water for wildlife populations, including bighorn sheep,
			 and feral stock, horses, and burros.
				(d)Wildlife water
			 development projectsSubject to subsection (f), the Secretary
			 shall authorize structures and facilities, including existing structures and
			 facilities, for wildlife water development projects, including guzzlers, in the
			 wilderness areas if—
					(1)the structures
			 and facilities will, as determined by the Secretary, enhance wilderness values
			 by promoting healthy, viable and more naturally distributed wildlife
			 populations; and
					(2)the visual
			 impacts of the structures and facilities on the wilderness areas can reasonably
			 be minimized.
					(e)Hunting,
			 fishing, and trapping
					(1)In
			 generalThe Secretary may designate, by regulation, areas in
			 which, and establish periods during which, for reasons of public safety,
			 administration, or compliance with applicable laws, no hunting, fishing, or
			 trapping will be permitted in the wilderness areas.
					(2)ConsultationExcept
			 in emergencies, the Secretary shall consult with the appropriate State agency
			 before promulgating regulations under paragraph (1).
					(f)Cooperative
			 agreementThe State,
			 including a designee of the State, may conduct wildlife management activities
			 in the wilderness areas—
					(1)in accordance
			 with the terms and conditions specified in the cooperative agreement between
			 the Secretary and the State entitled Memorandum of Understanding between
			 the Bureau of Land Management and the Nevada Department of Wildlife Supplement
			 No. 9 and signed November and December 2003, including any amendments
			 to the cooperative agreement agreed to by the Secretary and the State;
			 and
					(2)subject to all
			 applicable laws (including regulations).
					209.Wildfire,
			 insect, and disease management
				(a)In
			 generalIn accordance with
			 section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may
			 take such measures in each wilderness area as the Secretary determines to be
			 necessary for the control of fire, insects, and diseases (including, as the
			 Secretary determines to be appropriate, the coordination of the activities with
			 a State or local agency).
				(b)EffectNothing
			 in this Act precludes a Federal, State, or local agency from conducting
			 wildfire management operations (including operations using aircraft or
			 mechanized equipment) in accordance with section 4(d)(1) of the Wilderness Act
			 (16 U.S.C. 1133(d)(1)).
				210.Climatological
			 data collectionSubject to
			 such terms and conditions as the Secretary may require, nothing in this title
			 precludes the installation and maintenance of hydrologic, meteorologic, or
			 climatological collection devices in the wilderness areas if the facilities and
			 access to the facilities are essential to flood warning, flood control, and
			 water reservoir operation activities.
			211.National Park
			 System landTo the extent any
			 of the provisions of this title are in conflict with laws (including
			 regulations) or management policies applicable to Federal land within the Lake
			 Mead National Recreation Area designated as a wilderness area, the laws
			 (including regulations) or policies shall control.
			IIIGeneral
			 provisions
			301.Relationship
			 to Clark County Multi-Species Habitat Conservation Plan
				(a)In
			 generalNothing in this Act limits, alters, modifies, or amends
			 the Clark County Multi-Species Habitat Conservation Plan with respect to the
			 Conservation Area and the wilderness areas, including the specific management
			 actions contained in the Clark County Multi-Species Habitat Conservation Plan
			 for the conservation of perennial springs.
				(b)Conservation
			 management areasThe Secretary shall credit the Conservation Area
			 and the wilderness areas as Conservation Management Areas, as may be required
			 by the Clark County Multi-Species Habitat Conservation Plan (including
			 amendments to the plan).
				(c)Management
			 planIn developing the management plan, to the extent consistent
			 with this section, the Secretary may incorporate any provision of the Clark
			 County Multi-Species Habitat Conservation Plan.
				302.Visitor
			 center, research, and interpretation
				(a)In
			 generalThe Secretary, acting through the Director of the Bureau
			 of Land Management, may establish, in cooperation with any other public or
			 private entities that the Secretary may determine to be appropriate, a visitor
			 center and field office in Mesquite, Nevada—
					(1)to serve
			 visitors; and
					(2)to assist in
			 fulfilling the purposes of—
						(A)the Lake Mead
			 National Recreation Area;
						(B)the Grand
			 Canyon-Parashant National Monument; and
						(C)the Conservation
			 Area.
						(b)RequirementsThe
			 Secretary shall ensure that the visitor center authorized under subsection (a)
			 is designed—
					(1)to interpret the
			 scenic, biological, natural, historical, scientific, paleontological,
			 recreational, ecological, wilderness, and cultural resources of each of the
			 areas described in that subsection; and
					(2)to serve as an
			 interagency field office for each of the areas described in that
			 subsection.
					(c)Cooperative
			 agreementsThe Secretary may, in a manner consistent with this
			 Act, enter into cooperative agreements with the State, the State of Arizona,
			 and any other appropriate institutions and organizations to carry out the
			 purposes of this section.
				303.Termination of
			 withdrawal of Bureau of Land Management land
				(a)Termination of
			 withdrawalThe withdrawal of the parcels of Bureau of Land
			 Management land described in subsection (b) for use by the Bureau of
			 Reclamation is terminated.
				(b)Description of
			 landThe parcels of land referred to in subsection (a) consist of
			 the Bureau of Land Management land identified on the Map as Transfer
			 from BOR to BLM.
				(c)Map and legal
			 description
					(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall finalize the legal description of the land
			 reverting to the Bureau of Land Management under subsection (a).
					(2)Minor
			 errorsThe Secretary may correct any minor error in—
						(A)the Map;
			 or
						(B)the legal
			 description.
						(3)AvailabilityThe
			 Map and legal description shall be on file and available for public inspection
			 in the appropriate offices of the Bureau of Land Management and the Bureau of
			 Reclamation.
					
